ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2006, Sonya Genice Moody having been disbarred from the practice of law in the State of New York by Opinion and Order of the Supreme Court of the State of New York, Appellate Division: Second Judicial Department, filed January 24, 2006; the said Sonya Genice Moody having been directed on April 25, 2006, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Sonya Genice Moody is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.